DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 20, 2021, has been received and entered.  The response and amendments to the claims have overcome the previous rejections under 35 USC 112, first paragraphs and the prior art rejection under 35 USC 102/203.  These rejections have been withdrawn on the record, therefore.  However, the Examiner does not that the amendments to claims have introduced new issue under 35 USC 112, second paragraph as set forth below.
Claims Status
Claims 1 and 5-9, 11-13, and 15-17 are pending.  Claims 1 and 5 are currently amended.  Claims 2-4, 10 ad 14 are canceled.  Claims 6-9, 11-13 and 15 are as previously presented.  Claims 16-17 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9, 11-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 are rejected for recitation of “wherein said at least one probiotic strain of Lactobacillus is Lactobacillus paracasei 8700:2 (DSM 13434) in combination with Lactobacillus plantarum HEAL 9 (DSM 15312)”.  Since the phrase “at least one probiotic strain” as recited at each of lines 3 and 4 of claim 1 and line 4 of claim 17, indicates that one strain is optionally required but at the same time a combination of probiotic strains are required, which means that more than one strain is actually required and that there is no option for one probiotic strain.  Thus, the metes and bounds of the claims are unclear and the claims are rendered indefinite.  Examiner suggests the following language:  …. --administering to the subject an effective amount of a probiotic composition comprising a combination of Lactobacillus paracasei strain DSM 13434 and Lactobacillus plantarum strain DSM 15312--.  
Of course each of the dependent claims would need changes as well to correspond with the suggested change above for independent claims 1 and 17.  For example, if support is in the specification, claim 5 could be amended as follows –The method of claim 1, wherein each of the strains of Lactobacillus are administered in an amount of from 1 x 106 to 1 x 1012 CFU per daily dose--.  
However the cfu amount would need to be enabled in the disclosure for each strain as claimed in the combination.  Further claim 6 as an example, could be amended as follows: --The method of claim 1, comprising administering to the subject the composition together with a suitable excipient or carrier.--.  Claim 9 is suggested as follows: --The method of claim 1, wherein the probiotic composition is in the form of a freeze-dried preparation.—
Claim 15 is suggested to be amended as follows: --The method of claim 1, wherein the effective amount is 1 x 1010 CFU per day of each of the Lactobacillus strains.-- .  However, the disclosure would need to support this suggested claim language.  
The above changes for the independent claims and the dependent claims discussed above are only suggestions and Applicants may use any supportive language to provide for clear and definite claim language to clearly define their claimed method(s).
Claims are free of the cited prior art.  No other prior art discovered upon updated search on the record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651